Title: To Thomas Jefferson from Richard Peters, 30 December 1806
From: Peters, Richard
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Belmont Decr. 30th. 1806
                        
                        Mr Gregg writes to me, that you wish that I should inform you of the Circumstances operating to induce our
                            fixing the Term of 5 Years for the Imprisonment of one Coleman, as Part of the Sentence passed on
                            him, by Judge Washington & myself at the Circuit Court, in April last. For the Purpose, he states, of enabling you
                            to judge of the Propriety of your Interposition to remit Part of the Confinement. Also what is the Practice in
                            Pennsylvania, as to discharging Culprits before the Expiration of the Term of Imprisonment, on their discovering sincere
                            Penitence, & a Prospect of Reformation.
                        Coleman was sentenced on his own Confession. His Demeanor appeared to be that of one much penetrated with a
                            Sense of his Crime. His Friends were among those of the best Character in the County he lived in—His Parents, poor, but
                            worthy People. His Offence, was the Consequence of gambling away Money entrusted to him among Sharpers who seduced him.
                        The French have a Maxim—that it is the first Step only which is costly—the Rest follow of Course. He
                            robbed the Mail, of which he was the Carrier, to replace his first Peculation: And being a young, & I believe, a
                            repentant Offender, he confessed it to his Father, & the Money was reinstated. I am in the Habit of Making such
                            Enquiries, either judicially or privately as the Case requires, where Punishments are discretionary; & this was
                            the Result of what I gathered, from respectable Sources.
                        The corporal Infliction was fixed by Law; & we had no Discretion to exercise. We consented to
                            recommend the Pardon of this, to your Consideration. But as this was one of the few Cases in which Oppertunity was
                            afforded to punish an Offence grown too common; & likely to ruin the Establishment of the Post Office by
                            destroying all Confidence in the Safety of the Property entrusted to its Care, we could not agree to join in the Request
                            for Remission of the Imprisonment, until a longer Period of Confinement had elapsed. It was an Object with the Post Master—here, that an Example should be made, to deter such Practices in future.
                        The Executive of our State has sometimes granted Pardons to Persons for whom much Solicitation has been made.
                            I know, experimentally, the Difficulties to which those are exposed, whose public Duty obliges them to resist their
                            private Feelings. Mistakes having been made in several Instances, it has become a settled Practice (so far as I am
                            informed) to grant Pardons to none but such as are recommended for Mercy, to the Executive, by the Inspectors of our
                            Penitentiary; or criminal Prison—
                        I desired the Marshal to consult the Inspectors of the Prison & the Post Master, & either to
                            inform me, or transmit, the Result of their Opinions for your Information.
                        It is only from a Desire to comply with Requests such as the one made by Mr Gregg, & not with a
                            Disposition to interfere in the Duties of other Departments, that I give you this Trouble.
                        I am with respectful Esteem Your very obedt Servt
                        
                            Richard Peters
                            
                        
                    